820 S.W.2d 800 (1991)
Wesley HARRELL, Appellant,
v.
The STATE of Texas, Appellee.
No. 831-91.
Court of Criminal Appeals of Texas, En Banc.
October 9, 1991.
Odis R. Hill, Mark Engelhart, Longview, for appellant.
David Brabham, Dist. Atty., and C. Patrice Savage, Asst. Dist. Atty., Longview, Robert Huttash, State's Atty., and Matthew W. Paul, Asst. State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON STATE'S PETITIONS FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of engaging in organized crime and assessed punishment at confinement for fifteen years. The Court of Appeals reversed appellant's conviction. Harrell v. State, 1991 WL 79989 (Tex.App.Tyler, No. 12-89-00035-CR, delivered May 17, 1991).
The State, through the District Attorney of Gregg county and the State Prosecuting Attorney, has filed petitions for discretionary review contending that the Court of Appeals has erred in its review of the admission of evidence concerning an extraneous offense.
The Court of Appeals did not have the benefit of this Court's recent opinion in Montgomery v. State, 810 S.W.2d 372 (Tex. Cr.App.1991), which discussed the applicable Texas Rules of Criminal Evidence dealing with the admission of extraneous offenses. Therefore, we summarily grant the State's petitions for discretionary review and remand this case to the Court of Appeals to reconsider the issue of the admission of the extraneous offense in light of Montgomery.